Name: 82/872/EEC: Commission Decision of 9 December 1982 approving a programme relating to structure of the market for flowers and ornamental plants in the Land Hamburg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  marketing
 Date Published: 1982-12-28

 Avis juridique important|31982D087282/872/EEC: Commission Decision of 9 December 1982 approving a programme relating to structure of the market for flowers and ornamental plants in the Land Hamburg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 368 , 28/12/1982 P. 0044 - 0044*****COMMISSION DECISION of 9 December 1982 approving a programme relating to structure of the market for flowers and ornamental plants in the Land Hamburg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (82/872/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany forwarded its programme relating to the structure of the market for flowers and ornamental plants in the Land Hamburg on 25 November 1981 and supplied additional information on 1 June 1982; Whereas the said programme relates to the rebuilding of a wholesale market hall for flowers at the Hamburg wholesale fruit and vegetable market; Whereas the marketing of ornamental plants in Northern Germany (Hamburg, Schleswig-Holstein, and the districts of Lueneberg in the Land Lower Saxony) is concentrated at the wholesale flower market in Hamburg; Whereas implementation of the project for rebuilding a wholesale market hall for flowers contained in the programme will have repercussions both for the structure of the market in the Federal Republic of Germany for some of the products concerned and for a number of producers that will be much more extensive than those that an individual project covered by Regulation (EEC) No 355/77 may normally have; Whereas these repercussions will consist in a reorganization of the marketing of ornamental plants in the areas specified and hence in a lasting improvement in marketing conditions for the producers concerned; Whereas the said programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme can be approved only subject to the policy on the processing and marketing of agricultural products that will be adopted by the Community once Regulation (EEC) No 355/77 has lapsed; Whereas the programme contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the sector concerned in the areas specified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to the structure of the market for flowers and ornamental plants in the Land Hamburg forwarded by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 25 November 1981, concerning which additional information was suppled on 1 June 1982, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.